Case 2:18-cv-04610-RGK-KS Document 48 Filed 11/16/18 Page 1 of 2 Page ID #:167



   1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   2
       Michael J. Manning, Esq. (State Bar No. 286879)
       Tristan P. Jankowski, Esq. (State Bar No. 290301)
   3   MANNING LAW, APC
   4
       4667 MacArthur Blvd., Suite 150
       Newport Beach, CA 92660
   5   Office: (949) 200-8755
   6
       Fax: (866) 843-8308
       ADAPracticeGroup@manninglawoffice.com
   7

   8   Attorneys for Plaintiffs:
       CARMEN PERRI
   9

  10                        UNITED STATES DISTRICT COURT

  11                      CENTRAL DISTRICT OF CALIFORNIA
  12

  13     CARMEN JOHN PERRI, an                 Case No.: 2:18-cv-4610-RGK-KS
  14
         individual,
                                               Hon. R. Gary Klausner
  15     Plaintiff,
  16                                           NOTICE OF SETTLEMENT
         v.
  17                                           Complaint Filed: May 25, 2018
  18     BANGKOK GRILL, a business of          Trial Date: None
         unknown form; FARIBORZ
  19     DANIEL NOURIAN, an
  20     individual; and Does 1-10,

  21     Defendants.
  22

  23

  24

  25

  26
  27

  28

                                   NOTICE OF SETTLEMENT
                                             1
Case 2:18-cv-04610-RGK-KS Document 48 Filed 11/16/18 Page 2 of 2 Page ID #:168



   1         Please take notice that Plaintiff, CARMEN JOHN PERRI and Defendants,
   2   BANGKOK GRILL, a business of unknown form and FARIBORZ DANIEL
   3   NOURIAN, an individual, by and through their counsel of record, have reached a
   4   settlement and are presently drafting, finalizing, and executing the formal
   5   settlement documents. The appropriate motions and/or stipulation of dismissal will
   6   be promptly filed upon execution of a final settlement agreement.
   7

   8                            CERTIFICATE OF SERVICE
   9         I certify that on November 16, 2018, I electronically filed the foregoing
  10   document with the Clerk of the Court using CM/ECF. I also certify that the
  11   foregoing document is being served this day on counsel of record in this action via
  12   email transmission and via transmission of Electronic Filing generated by
  13   CM/ECF.
  14                                                 Respectfully submitted,
  15

  16   Dated: November 16, 2018                     MANNING LAW, APC

  17

  18

  19                                          By:   /s/ Michael J. Manning, Esq.
                                                    Michael J. Manning, Esq.
  20                                                Joseph R. Manning, Jr., Esq.
  21                                                Tristan P. Jankowski Esq.
                                                    Attorneys for Plaintiffs,
  22                                                Carmen John Perri
  23

  24

  25

  26
  27

  28

                                    NOTICE OF SETTLEMENT
                                              2
